DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Haan et al. (US Patent No. 7,045,160 B1; May 16, 2006).
Regarding claim 1, Hann discloses a method comprising:
Growing fungal cells in a growth media to produce mycelium (col 3 lines 40-50; col 13 line 50 – col 14 lines 35), wherein the growth media comprises a sugar, a nitrogen-containing compound, and a phosphate-containing compound (col 6 lines 10-20 and col 6 line 40 – col 7 line 5),
Separating the mycelium from the growth media (col 7 lines 54-65), and
Concentrating (e.g. dewatering) the mycelium to obtain a fibrous mycelium mass having a protein content (col 7 line 54 – col 8 lines 65), wherein the fibrous mycelium has a protein content of greater than 40 wt.% of a dry mass of mycelium (col 4 lines 25-35).
While Haan fails to teach that strictly mycelium is produced (e.g. col 14 Haan states “All strains grew well within several days, usually in a mixed form of both filamentous mycelium and pellets), the examiner notes that the instant claims do not exclude pellets from forming during the growth process or that a certain amount of mycelium is produced. 
Therefore, as Hann teaches that a mycelium form results from the growth process, Haan teaches growing fungal cells to produce mycelium. 
Regarding claim 4, Hann teaches that the sugar component can be sucrose, glucose, or fructose (col 6 lines 50-60, col 13 line 60).
Regarding claim 5, Hann additionally teaches that the nitrogen containing compound can be ammonium sulfate, ammonium nitrate, ammonium hydroxide, or urea (col 6 lines 42-50, col 13 line 61).
Regarding claim 6, Hann additionally discloses that the phosphorous containing compound can be potassium phosphate (col 13 lines 60).
Regarding claim 7, Haan discloses that at least part or some of the cell walls will be lysed during processing (col 4 lines 5-15). Even though Haan teaches that it is preferable to not lyse the cell wells, Haan teaches that it does happen and therefore as the claims do not specify a degree of lysing, Haan teaches that the method further comprises lysing cell walls of the mycelium. 
Regarding claim 8, Haan further teaches adding food additives to the mycelium, wherein the food additives can be proteins, flavorings, thickeners, emulsifiers, or stabilizers (col 9 lines 55-67; col 10 lines 17-67).
Regarding claim 9, Haan further teaches a method of forming an edible food product comprising:
Providing a fibrous mycelium mass having a protein content of greater than 40 wt% of a dry mass of the mycelium (col 4 lines 25-67),
Adding food additives to the fibrous mycelium to produce a biomass (col 4 lines 60-65 and col 10 lines 25-65), and 
Forming the biomass into an edible food product (col 5 lines 1-50 and col 11 lines 1-67). 
Regarding claim 10, Haan discloses that the forming is done by dehydrating the biomass and pulverizing (e.g. texturizing and granulating) the biomass into a powder (col 11 line 30 – col 12 line 15). 
Regarding claim 11, Haan further teaches incorporating the biomass powder into a food product (col 11 line 30 - col 12 line 15), wherein the food product can be a baked food product (e.g. pie) (col 12 line 7).
Regarding claim 13, Haan teaches that the mixture of fungal cells and food additives, or the biomass, can be further molded into a desired shape (col 11 lines 15-25).
Regarding claim 14, Haan further teaches a method of forming an edible food product comprising:
Providing a fibrous mycelium mass having a protein content of greater than 40 wt% of a dry mass of the mycelium (col 4 lines 25-67),
Adding food additives to the fibrous mycelium to produce a biomass (col 4 lines 60-65 and col 10 lines 25-65), and 
Forming the biomass into an edible food product, wherein the edible food product can be an edible meat substitute product (col 5 lines 1-50, col 11 lines 1-67, col 12 lines 1-15). 
Regarding claims 15-18, as stated above, Haan teaches adding food additives to the biomass, wherein the food additives can include at least one soluble protein, at least one thickener, at least one fat source, and seasonsings (col 10 lines 25-67). 
Haan teaches that the mixture of fungal cells and food additives, or the biomass, can be further molded into the edible meat substitute product (col 11 lines 15-25, col 12 lines 5-10, col 22 lines 10-15).
Regarding claim 19, Haan discloses that the edible meat substitute product can be a patties, sausages (e.g. a pork substitute product), or burgers (e.g. a beef substitute product) (col 12 lines 5-10, col 21 line 55 – col 22 line 55).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Haan et al. (US Patent No. 7,045,160 B1; May 16, 2006) as applied to claims 1, 9 and 14 above.
Regarding claim 2, Haan teaches that the broth comprising the fungal cells and growth media can removed. 
With respect to the amount of broth removed, Haan discloses using part or all of the broth to further process the fungal cells (col 8 line 30 – col 9 line 40, see Examples), while the instant claim requires an amount from 0.01 vol% to 95 vol%.
Given that Haan teaches using all or part of the broth, even a small part would fall within the claimed amount of 0.01-95 and therefore meets the claimed range. Further, it would have been obvious to one of ordinary skill in the art to vary the amount of broth removed depending on the desired end product. It is well within the ordinary skill in the art to vary the amount of broth removed through routine experimentation which is well understood, routine and conventional in the art. 
Hann further teaches that a fresh growth media can be added to the broth to further treat the fungal cells in the broth (col 8 line 30 – col 9 line 40). 
Regarding claim 3, Haan discloses that the growth media comprises sugar in an amount of 30 g/kg, the nitrogen-containing compound in an amount of 0.1 M, and the phosphate-containing compound in an amount of 0.1 M (col 13 lines 55-65), but fails to specifically teach the claimed amounts.
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, as Haan teaches a growth media comprising the same claimed components, it is not inventive to discover the optimum range as routine experimentation is well understood, routine and conventional in the art. 
Varying the amount of sugar, a nitrogen containing compound, and a phosphate containing compound in the growth media of Haan would have been obvious to one of ordinary skill in the art as Haan teaches that such components assist in the fermentation, or growth, of the fungal cells and therefore depending on the desired results, one of ordinary skill in the art can vary amount of each component to result in a desired fermented product.
Regarding claim 12, as stated above with respect to claim 9, Haan discloses forming the biomass into an edible food product, wherein the edible food product can be meat substitutes, pies, microwavable meals, savory snacks, sausages, patties, burgers, spears and pate, and dried powder for soup (col 12 lines 5-10).
While Hanna fails to specifically teach that the edible food is a chip, a protein bar, a jerky, a tortilla, a bread, or a cracker, Haan teaches savory snacks, which can include chips and crackers, as well as sausages, which can be considered a protein bar.
Therefore, Haan teaching of sausages is considered to meet the claim limitation of protein bar. 
Further, it would have been obvious to one of ordinary skill in the art to have the edible food product of Hann be a chip or cracker as Haan teaches that it is known in the art for the edible food product to be a savory snack, and therefore, depending on the 
Regarding claim 20, Haan additionally teaches that the edible meat substitute product comprises at least 5% by weight of the fibrous mycelium mass (col 5 lines 40-50), thus overlapping the claimed range of 10 to 90 % by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE A COX/Examiner, Art Unit 1791